UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                         No. 98-4645
ALPHONZO DEMETRIUS LEWIS, a/k/a D
Lewis,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Florence.
Cameron McGowan Currie, District Judge.
(CR-97-666)

Submitted: June 8, 1999

Decided: June 23, 1999

Before WIDENER, MURNAGHAN, and MICHAEL,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Judith L. Bourne, St. Thomas, Virgin Islands, for Appellant. J. Rene
Josey, United States Attorney, Alfred W. Bethea, Jr., Assistant United
States Attorney, Jonathan L. Marcus, Criminal Division, Appellate
Section, UNITED STATES DEPARTMENT OF JUSTICE, Washing-
ton, D.C., for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Demetrius Lewis appeals his convictions for possession with intent
to distribute marijuana, conspiracy to possess with the intent to dis-
tribute marijuana and cocaine base, being a convicted felon in posses-
sion of a firearm, and using a firearm in relation to a drug trafficking
offense in violation of 18 U.S.C. §§ 922(g)(1), 924 (1994), and 21
U.S.C. §§ 841(a)(1), 846 (1994). We affirm.

Lewis claims that there was insufficient evidence to sustain his
convictions. A conviction should be sustained if, viewed in the light
most favorable to the government, there is substantial evidence to
support it. See Glasser v. United States, 315 U.S. 60, 80 (1942). To
prove a § 846 conspiracy, the government must show that there was
an agreement between two or more persons to violate the federal drug
laws, that the defendant knew of the agreement, and that he voluntar-
ily joined it. See United States v. Burgos, 94 F.3d 849, 857 (4th Cir.
1996) (en banc).

Lewis was a major cocaine dealer in the Atlantic Beach area from
1993 through his arrest in 1997. He sold sizable quantities of cocaine
to other dealers for resale, often to the same persons on a consistent
basis. Lewis also fronted other dealers cocaine, and some of these
dealers testified that they were working for Lewis and that Lewis was
in business with Jeff Gore. Finally, Lewis made a statement referring
to Jeff Gore and other unknown persons as partners. We find this evi-
dence, when viewed in a light most favorable to the government, was
sufficient to sustain Lewis' conspiracy conviction. See United States
v. Banks, 10 F.3d 1044, 1054 (4th Cir. 1993).

Lewis was arrested in a car containing approximately thirty pounds
of marijuana. He admitted that he traveled to South Carolina to sell
marijuana. Although Lewis denied knowing about the marijuana in

                    2
the trunk, a police officer testified that he could smell the marijuana
inside the car. In addition, Lewis' prior drug distribution conviction
provided further evidence of his knowledge of the marijuana in the
trunk and his intent to distribute it. Hence, the evidence was sufficient
to sustain Lewis' conviction for possession with intent to distribute
marijuana.

In challenging his § 922(g)(1) conviction Lewis asserts that the
government failed to offer sufficient evidence showing that he pos-
sessed the .9 millimeter revolver found in the car in which he was
arrested. We find this case distinguishable from United States v. Blue,
957 F.2d 106 (4th Cir. 1992), the primary case Lewis relies on in sup-
port of his claim. Here, the arresting officer found a box of .9 milli-
meter bullets in plain view in the car in which Lewis was sleeping.
Lewis admitted that he had traveled to South Carolina with a drug
dealer with the intention of selling marijuana. Finally, Lewis stated
that he had been the only passenger in the car and the officer found
the gun under the front passenger seat. Thus, the facts of the instant
case are within the realm of evidence necessary to find constructive
possession and the evidence was sufficient to convict Lewis of being
a convicted felon in possession of a firearm.

Because the evidence was sufficient to show that Lewis traveled to
South Carolina to sell marijuana while in possession of a firearm, the
evidence was sufficient to sustain Lewis' conviction for carrying a
firearm in relation to a drug trafficking offense.

This court reviews a district court's evidentiary rulings for an abuse
of discretion. See United States v. Hassan El , 5 F.3d 726, 731 (4th
Cir. 1993). Lewis claims that the district court erred in allowing the
government to introduce the nature of his prior conviction for posses-
sion with intent to distribute crack cocaine under Fed. R. Evid.
404(b). Lewis' defense to the charge of possession with intent to dis-
tribute marijuana was that he had no knowledge of the thirty pounds
of marijuana in the trunk of the car in which he was arrested. We find
that his previous conviction for possession with intent to distribute
cocaine was relevant to prove knowledge and intent. Because intent
is an element of the charge of possession with intent to distribute, the
government was required to offer proof on Lewis' intent to distribute
to obtain his conviction. Given the overwhelming evidence of Lewis'

                     3
drug distribution activities and the brevity of the government's
inquiry into his prior conviction, the introduction of the conviction
was not unduly prejudicial and the district court did not abuse its dis-
cretion in admitting the conviction under Rule 404(b).

We further find no abuse of discretion in the admission of Casey
Lee Thompson's testimony that he gave Lewis a .9 millimeter gun in
exchange for crack cocaine.

This court reviews an enhancement under United States Sentencing
Guidelines Manual ("U.S.S.G.") § 3B1.1 (1997) for clear error. See
United States v. Withers, 100 F.3d 1142, 1147 (4th Cir. 1996). Here,
the evidence was sufficient to support the four-level enhancement.
The government and probation officer represented to the court at sen-
tencing that Lewis and other individuals organized their own drug dis-
tribution network and successfully took control of the Atlantic Beach
cocaine market. In developing the network Lewis pooled his
resources with other dealers and sold and fronted distribution quanti-
ties of cocaine on a regular basis to a set of lower level drug dealers.
In applying the four-level enhancement, the district court noted that
the trial testimony of government witnesses supported the govern-
ment's contention that Lewis was an organizer within the distribution
ring. The district court named eight persons connected to Lewis' drug
distribution network and recognized that Lewis did not have to be at
the top of the organization to qualify for a four-level enhancement.
Moreover, the district court recounted that some of the witnesses tes-
tified at trial that they worked for Lewis. Thus, the district court did
not clearly err in finding that Lewis was the organizer or leader of a
drug network that involved five or more participants warranting a
four-level increase in his base offense level under U.S.S.G. § 3B1.1.

Finally, we reject Lewis' claim that the government obtained his
conviction in violation of 18 U.S.C. § 201(c)(2) (1994). See United
States v. Lowery, 166 F.3d 1119, 1122-23 (11th Cir. 1999).

We therefore affirm Lewis' convictions. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    4